

	

		II

		109th CONGRESS

		1st Session

		S. 1573

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mrs. Dole (for herself

			 and Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to encourage the funding of collectively bargained retiree health benefits.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Retiree Health Benefits Act of

			 2005.

		2.Funding of retiree

			 health benefits

			(a)Collectively

			 bargained transfer treated as a qualified transfer

				(1)In

			 generalSection 420(b) of the

			 Internal Revenue Code of 1986 (defining qualified transfer) is amended by

			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph

			 (4) the following new paragraph:

					

						(5)A collectively bargained transfer (as

				defined in subsection (e)(5)) shall be treated as a qualified

				transfer.

						.

				(2)Conforming

			 amendments

					(A)Subparagraph (B) of section 420(b)(2) of

			 such Code is amended by inserting or a collectively bargained

			 transfer after paragraph (4).

					(B)Paragraph (3) of section 420(b) of such

			 Code is amended to read as follows:

						

							(3)Limitation on

				amount transferred

								(A)In

				generalThe amount of excess

				pension assets which may be transferred in a qualified transfer (other than a

				collectively bargained transfer) shall not exceed the amount which is

				reasonably estimated to be the amount the employer maintaining the plan will

				pay (whether directly or through reimbursement) out of such account during the

				taxable year of the transfer for qualified current retiree health

				liabilities.

								(B)Exception for

				collectively bargained transfersThe amount of excess pension assets which

				may be transferred in a collectively bargained transfer shall not exceed the

				amount which is reasonably estimated, in accordance with the provisions of the

				collective bargaining agreement and generally accepted accounting principles,

				to be the amount the employer maintaining the plan will pay (whether directly

				or through reimbursement) out of such account during the collectively bargained

				cost maintenance period for collectively bargained retiree health

				liabilities.

								.

					(C)Section 420(b)(6) of such Code, as

			 redesignated by paragraph (1), is amended by inserting (other than a

			 collectively bargained transfer) after No

			 transfer.

					(b)Requirements of

			 plans making collectively bargained transfers

				(1)In

			 generalParagraph (1) of

			 section 420(c) of the Internal Revenue Code of 1986 (relating to requirements

			 of plan transferring assets) is amended to read as follows:

					

						(1)Use of

				transferred assets

							(A)In

				generalExcept in the case of

				a collectively bargained transfer, any assets transferred to a health benefits

				account in a qualified transfer (and any income allocable thereto) shall be

				used only to pay qualified current retiree health liabilities (other than

				liabilities of key employees not taken into account under subsection (e)(1)(D))

				for the taxable year of the transfer (whether directly or through

				reimbursement).

							(B)Collectively

				bargained transferAny assets

				transferred to a health benefits account in a collectively bargained transfer

				(and any income allocable thereto) shall be used only to pay collectively

				bargained retiree health liabilities (other than liabilities of key employees

				not taken into account under subsection (e)(6)(D)) for the taxable year of the

				transfer or for any subsequent taxable year during the collectively bargained

				cost maintenance period (whether directly or through reimbursement).

							(C)Amounts not

				used to pay for health benefits

								(i)In

				generalAny assets

				transferred to a health benefits account in a qualified transfer (and any

				income allocable thereto) which are not used as provided in subparagraph (A)

				(in the case of a qualified transfer other than a collectively bargained

				transfer) or cannot be used as provided in subparagraph (B) (in the case of a

				collectively bargained transfer) shall be transferred out of the account to the

				transferor plan.

								(ii)Tax treatment

				of amountsAny amount

				transferred out of an account under clause (i)—

									(I)shall not be includible in the gross income

				of the employer, but

									(II)shall be treated as an employer reversion

				for purposes of section 4980 (without regard to subsection (d) thereof).

									(D)Ordering

				ruleFor purposes of this

				section, any amount paid out of a health benefits account shall be treated as

				paid first out of the assets and income described in subparagraph (A) (in the

				case of a qualified transfer other than a collectively bargained transfer) or

				subparagraph (B) (in the case of a collectively bargained

				transfer).

							.

				(2)Conforming

			 amendments

					(A)Subparagraph (A) of section 420(c)(3) of

			 such Code is amended to read as follows:

						

							(A)In

				generalThe requirements of

				this paragraph are met if—

								(i)except as provided in clause (ii), each

				group health plan or arrangement under which applicable health benefits are

				provided provides that the applicable employer cost for each taxable year

				during the cost maintenance period shall not be less than the higher of the

				applicable employer costs for each of the 2 taxable years immediately preceding

				the taxable year of the qualified transfer, and

								(ii)in the case of a collectively bargained

				transfer, each collectively bargained group health plan under which

				collectively bargained health benefits are provided provides that the

				collectively bargained employer cost for each taxable year during the

				collectively bargained cost maintenance period shall not be less than the

				amount specified by the collective bargaining

				agreement.

								.

					(B)Section 420(c)(3) of such Code is amended

			 by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and

			 (F), respectively, and by inserting after subparagraph (B) the following new

			 subparagraph:

						

							(C)Collectively

				bargained employer costFor

				purposes of this paragraph, the term collectively bargained employer

				cost means the average cost per covered individual of providing

				collectively bargained retiree health benefits as determined in accordance with

				the applicable collective bargaining agreement. Such agreement may provide for

				an appropriate reduction in the collectively bargained employer cost to take

				into account any portion of the collectively bargained retiree health benefits

				that is provided or financed by a government program or other

				source.

							.

					(C)Subparagraph (E) of section 420(c)(3) of

			 such Code (as redesignated by subparagraph (B)) is amended to read as

			 follows:

						

							(E)Maintenance

				periodFor purposes of this

				paragraph—

								(i)Cost

				maintenance periodThe term

				cost maintenance period means the period of 5 taxable years

				beginning with the taxable year in which the qualified transfer occurs. If a

				taxable year is in 2 or more overlapping cost maintenance periods, this

				paragraph shall be applied by taking into account the highest applicable

				employer cost required to be provided under subparagraph (A)(i) for such

				taxable year.

								(ii)Collectively

				bargained cost maintenance periodThe term collectively bargained cost

				maintenance period means, with respect to each covered retiree and his

				covered spouse and dependents, the shorter of—

									(I)the remaining lifetime of such covered

				retiree and his covered spouse and dependents, or

									(II)the period of coverage provided by the

				collectively bargained health plan (determined as of the date of the

				collectively bargained transfer) with respect to such covered retiree and his

				covered spouse and

				dependents.

									.

					(c)Limitations on

			 employerSubsection (d) of

			 section 420 of the Internal Revenue Code of 1986 is amended to read as

			 follows:

				

					(d)Limitations on

				employerFor purposes of this

				title—

						(1)Deduction

				limitationsNo deduction

				shall be allowed—

							(A)for the transfer of any amount to a health

				benefits account in a qualified transfer (or any retransfer to the plan under

				subsection (c)(1)(C)),

							(B)for qualified current retiree health

				liabilities or collectively bargained retiree health liabilities paid out of

				the assets (and income) described in subsection (c)(1), or

							(C)except in the case of a collectively

				bargained transfer, for any amounts to which subparagraph (B) does not apply

				and which are paid for qualified current retiree health liabilities for the

				taxable year to the extent such amounts are not greater than the excess (if

				any) of—

								(i)the amount determined under subparagraph

				(A) (and income allocable thereto), over

								(ii)the amount determined under subparagraph

				(B).

								(2)Other

				limitations

							(A)No

				contributions allowedExcept

				as provided in subparagraph (B), an employer may not contribute after December

				31, 1990, any amount to a health benefits account or welfare benefit fund (as

				defined in section 419(e)(1)) with respect to qualified current retiree health

				liabilities for which transferred assets are required to be used under

				subsection (c)(1)(A).

							(B)ExceptionAn employer may contribute an amount to a

				health benefits account or welfare benefit fund (as defined in section

				419(e)(1)) with respect to collectively bargained retiree health liabilities

				for which transferred assets are required to be used under subsection

				(c)(1)(B), and the deductibility of any such contribution shall be governed by

				the limits applicable to the deductibility of contributions to a welfare

				benefit fund under a collective bargaining agreement (as determined under

				section 419A(f)(5)(A)) without regard to whether such contributions are made to

				a health benefits account or welfare benefit fund and without regard to the

				provisions of section 404 or the other provisions of this

				section.

							.

			(d)DefinitionsSection 420(e) of the Internal Revenue Code

			 of 1986 (relating to definition and special rules) is amended by adding at the

			 end the following new paragraphs:

				

					(5)Collectively

				bargained transferThe term

				collectively bargained transfer means a transfer—

						(A)of excess pension assets to a health

				benefits account which is part of such plan in a taxable year beginning after

				December 31, 2004,

						(B)which does not contravene any other

				provision of law,

						(C)with respect to which are met in connection

				with the plan—

							(i)the use requirements of subsection

				(c)(1),

							(ii)the vesting requirements of subsection

				(c)(2), and

							(iii)the minimum cost requirements of subsection

				(c)(3),

							(D)which is made in accordance with a

				collective bargaining agreement, and

						(E)which, before the transfer, the employer

				designates, in a written notice delivered to each employee organization that is

				a party to the collective bargaining agreement, as a collectively bargained

				transfer in accordance with this section.

						(6)Collectively

				bargained retiree health liabilities

						(A)In

				generalThe term

				collectively bargained retiree health liabilities means the

				present value, as of the beginning of a taxable year and determined in

				accordance with the applicable collective bargaining agreement, of all

				collectively bargained health benefits (including administrative expenses) for

				such taxable year and all subsequent taxable years during the collectively

				bargained cost maintenance period.

						(B)Reduction for

				amounts previously set asideThe amount determined under subparagraph

				(A) shall be reduced by the value (as of the close of the plan year preceding

				the year of the collectively bargained transfer) of the assets in all health

				benefits accounts or welfare benefit funds (as defined in section 419(e)(1))

				set aside to pay for the collectively bargained retiree health

				liabilities.

						(C)Key employees

				excludedIf an employee is a

				key employee (within the meaning of section 416(I)(1)) with respect to any plan

				year ending in a taxable year, such employee shall not be taken into account in

				computing collectively bargained retiree health liabilities for such taxable

				year or in calculating collectively bargained employer cost under subsection

				(c)(3)(C).

						(7)Collectively

				bargained health benefitsThe

				term collectively bargained health benefits means health benefits

				or coverage which are provided to—

						(A)retired employees who, immediately before

				the collectively bargained transfer, are entitled to receive such benefits upon

				retirement and who are entitled to pension benefits under the plan, and their

				spouses and dependents, and

						(B)if specified by the provisions of the

				collective bargaining agreement governing the collectively bargained transfer,

				active employees who, following their retirement, are entitled to receive such

				benefits and who are entitled to pension benefits under the plan, and their

				spouses and dependents.

						(8)Collectively

				bargained health planThe

				term collectively bargained health plan means a group health plan

				or arrangement for retired employees and their spouses and dependents that is

				maintained pursuant to 1 or more collective bargaining

				agreements.

					.

			(e)Conforming

			 amendments

				(1)The last sentence of section 401(h) of the

			 Internal Revenue Code of 1986 is amended by inserting (other than

			 contributions with respect to collectively bargained retiree health liabilities

			 within the meaning of section 420(e)(6)) after medical

			 benefits.

				(2)Section 101(e)(3) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1021(e)(3)) is amended by

			 striking Pension Funding Equity Act of 2004 and inserting

			 Retiree Health Benefits Act of 2005.

				(3)Section 403(c)(1) of such Act (29 U.S.C.

			 1103(c)(1)) is amended by striking Pension Funding Equity Act of

			 2004 and inserting Retiree Health Benefits Act of

			 2005.

				(4)Paragraph (13) of section 408(b) of such

			 Act (29 U.S.C. 1108(b)) is amended—

					(A)by striking before January 1,

			 2014 and inserting in accordance with section 420 of the

			 Internal Revenue Code of 1986 (as in effect on the date of the enactment of the

			 Retiree Health Benefits Act of 2005), and

					(B)by striking Pension Funding Equity

			 Act of 2004 and inserting Retiree Health Benefits Act of

			 2005.

					(f)Effective

			 dateThe amendments made by

			 this section shall apply to years beginning after December 31, 2004.

			

